MEMORANDUM**
Armando Sevilla appeals his sentence of 57 months imposed following his guilty plea conviction for one count of conspiracy to distribute marijuana in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We review for clear error a district court’s factual finding that the defendant was not a minimal or minor participant for purposes of U.S.S.G. § 3B1.2. United States v. Pena-Gutierrez, 222 F.3d 1080, 1091 (9th Cir.2000). We affirm.
The district court did not commit clear error by denying Sevilla a downward adjustment because Sevilla has not demonstrated that he is substantially less culpable than other participants in the crime. See id.
Sevilla’s contention that the district court failed to consider evidence of the relative culpability of Sevilla and other participants is belied by the record.
We deny Sevilla’s motion to strike a portion of appellee’s opening brief.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.